Exhibit No. 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 4, 2010 (the
“Effective Date”), is entered into by and among Sunstone Hotel Investors, Inc.,
a Maryland corporation (“Sunstone”), Sunstone Hotel Partnership, LLC, a Delaware
limited liability company (the “Operating Partnership”), and Marc A. Hoffman
(the “Executive”).

 

WHEREAS, Sunstone and the Operating Partnership (collectively, the “Company”)
desire to employ the Executive and to enter into an agreement embodying the
terms of such employment; and

 

WHEREAS, the Executive desires to accept employment with the Company, subject to
the terms and conditions of this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Employment Period. Subject to the
provisions for earlier termination hereinafter provided, the Executive’s
employment hereunder shall be for a term (the “Employment Period”) commencing on
the Effective Date and ending on the third anniversary of the Effective Date
(the “Initial Termination Date”); provided, however, that this Agreement shall
be automatically extended for three additional years on the Initial Termination
Date and on each subsequent third anniversary of the Initial Termination Date,
unless either the Executive or the Company elects not to so extend the term of
the Agreement by notifying the other party, in writing, of such election not
less than ninety (90) days prior to the last day of the term as then in effect. 
For the avoidance of doubt, non-renewal of the Agreement pursuant to the proviso
contained in the preceding sentence shall not constitute a termination without
Cause or for Good Reason (each as defined below).

 

2.                                       Terms of Employment.

 

(a)                                  Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as Executive Vice President and Chief Financial Officer of
Sunstone and the Operating Partnership and shall perform such employment duties
as are usual and customary for such positions and such other duties as the
Company shall from time to time reasonably assign to the Executive.  The
Executive shall report directly to the Chief Executive Officer of the Company.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business time,
energy, skill and best efforts to the performance of his duties hereunder in a
manner that will faithfully and diligently further the business and interests of
the Company.  Notwithstanding the foregoing, during the Employment Period it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees consistent with the
Company’s conflicts of interests policies and corporate governance guidelines in
effect from time to time and, with respect to service with a for-profit entity,
with the written consent of the Company’s Chief Executive Officer, (B) deliver
lectures or fulfill speaking engagements or (C) manage his personal investments,
so long as such activities do not interfere with the performance of the
Executive’s responsibilities as an executive officer of the Company.

 

--------------------------------------------------------------------------------


 

(iii)                               The Executive agrees that he will not take
personal advantage of any business opportunity that arises during his employment
by the Company and which may be of benefit to the Company.

 

(b)                                 Compensation.

 

(i)                                     Base Salary.  During the Employment
Period, the Executive shall receive a base salary (the “Base Salary”) of Three
Hundred Fifty Thousand Dollars ($350,000) per annum.  The Base Salary shall be
paid in installments at such intervals as the Company pays executive salaries
generally, but not less often than monthly.  During the Employment Period, the
Base Salary shall be reviewed at least annually for possible increase (but not
decrease) in the Company’s sole discretion, as determined by the compensation
committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”).  The term “Base Salary” as utilized in this Agreement
shall refer to Base Salary as so adjusted.  Any increase in Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement.

 

(ii)                                  Annual Bonus.  In addition to the Base
Salary, the Executive shall be eligible to earn, for each calendar year ending
during the Employment Period, an annual cash performance bonus (an “Annual
Bonus”) under the Company’s bonus plan or plans applicable to senior
executives.  The amount of any Annual Bonus and the performance goals applicable
to such Annual Bonus for the relevant year shall be determined in accordance
with the terms and conditions of said bonus plan as in effect from time to time
with the following targets: (1) threshold target equal to 50% of Base Salary;
(2) mid-point target equal to 75% of Base Salary ( “Target Annual Bonus”);
(3) high target equal to 125% of Base Salary; and (4) superior (maximum) target
equal to 150% of Base Salary; provided, however, that no minimum bonus is
guaranteed and any bonus may equal zero in any given year.  The Annual Bonus
payable, if any, in respect of any calendar year performance period shall be
paid no later than the March 15 immediately following such calendar year
performance period.  The terms and conditions of any such bonus plan shall be
determined by the Compensation Committee in its sole discretion.

 

(iii)                               Equity Awards. During the Employment Period,
the Executive shall be eligible to earn equity awards under the Company’s
long-term incentive plan, subject to vesting and other conditions determined by
the Compensation Committee, in its sole discretion.  The form, amount and terms
of equity awards, if any, shall be determined by the Compensation Committee in
accordance with the terms and conditions of plans as in effect from time to time
with the following targets: (1) threshold target equal to 100% of Base Salary;
(2) mid-point target equal to 150% of Base Salary; (3) high target equal to 200%
of Base Salary; and (4) superior (maximum) target equal to 250% of Base Salary;
provided, however, that no minimum equity award is guaranteed and any award may
equal zero in any given year.

 

(iv)                              Incentive, Savings and Retirement Plans. 
During the Employment Period, the Executive shall be eligible to participate in
all other incentive plans, practices, policies and programs, and all savings and
retirement plans, policies and programs, in each case that are applicable
generally to senior executives of the Company.

 

(v)                                 Welfare Benefit Plans.  During the
Employment Period, the Executive and the Executive’s eligible family members
shall be eligible for participation in the welfare benefit plans, practices,
policies and programs (including, if applicable, medical, dental,

 

2

--------------------------------------------------------------------------------


 

vision, disability, employee life, group life and accidental death insurance
plans and programs) maintained by the Company for its senior executives.

 

(vi)                              Business Expenses.  During the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company provided to senior executives
of the Company.

 

(vii)                           Fringe Benefits.  During the Employment Period,
the Executive shall be entitled to such fringe benefits and perquisites as are
provided by the Company to its senior executives from time to time, in
accordance with the policies, practices and procedures of the Company.

 

(viii)                        Vacation.  During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the plans,
policies, programs and practices of the Company applicable to its senior
executives.

 

3.                                       Termination of Employment.

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate upon the Executive’s death or Disability during the
Employment Period.  For purposes of this Agreement, “Disability” means the
Executive’s inability by reason of permanent physical or mental illness to
fulfill his obligations hereunder for 120 consecutive days or on a total of 180
days in any 12-month period which, in the reasonable opinion of an independent
physician selected by the Company or its insurers and reasonably acceptable to
the Executive or the Executive’s legal representative, renders the Executive
unable to perform the essential functions of his job, even after reasonable
accommodations are made by the Company.  The Company is not, however, required
to make unreasonable accommodations for the Executive or accommodations that
would create an undue hardship on the Company.  For purposes of clarity, this
provision is not intended to, and does not, alter or affect any and all rights
the Executive has to avail himself of leaves of absence in accordance with
Company policies applicable to senior executives and/or his rights under
applicable disability and leave of absences laws, including, without limitation,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, and the California Family Rights
Act.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period for Cause or without Cause. 
For purposes of this Agreement, “Cause” shall mean the occurrence of one or more
of the following events:

 

(i)                                     The Executive’s continued and willful
failure to perform or gross negligence in performing his duties owed to the
Company, which is not cured within fifteen (15) days following a written notice
being delivered to the Executive, which notice specifies such failure or
negligence;

 

(ii)                                  The Executive’s willful commission of an
act of fraud or material dishonesty in the performance of his duties, the nature
of which, and the support for which, shall be provided to the Executive in
writing;

 

(iii)                               The indictment of the Executive, conviction
of the Executive, or entry by the Executive of a guilty or no contest plea to
any felony or any other felony or misdemeanor involving moral turpitude;

 

3

--------------------------------------------------------------------------------


 

(iv)                              Any material breach by the Executive of his
fiduciary duty or duty of loyalty to the Company; or

 

(v)                                 The Executive’s material breach of any of
the provisions of this Agreement, or any other written agreement between the
Executive and the Company, which is not cured within fifteen (15) days following
written notice thereof from the Company.

 

(c)                                  Good Reason.  The Executive’s employment
may be terminated by the Executive for Good Reason or by the Executive without
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any one or more of the following events without the Executive’s
prior written consent:

 

(i)                                     A material reduction in the Executive’s
title, duties, authority, responsibilities, reporting relationships, or the
assignment to the Executive of any duties materially inconsistent with the
Executive’s position, title, authority, duties, or responsibilities;

 

(ii)                                  The Company’s reduction of the Executive’s
annual Base Salary, bonus opportunity, or equity award opportunity as in effect
or as may be increased from time to time;

 

(iii)                               The relocation of the Company’s headquarters
to a location more than thirty five (35) miles from the Company’s current
headquarters in San Clemente, California; provided, however, if the Company
moves to Aliso Viejo, California, within 12 months from the Effective Date, then
such relocation of the Company’s headquarters must be more than thirty five (35)
miles from such location in Aliso Viejo, California, in order to constitute Good
Reason; or

 

(iv)                              The Company’s material breach of its
obligations under this Agreement.

 

For purposes of this Agreement, a termination of employment by the Executive
shall not be deemed to be for Good Reason unless (A) the Executive gives the
Company written notice describing the event or events which are the basis for
such termination within 90 days after the event or events occur, (B) such
grounds for termination (if susceptible to correction) are not corrected by the
Company within 30 days of the Company’s receipt of such notice, and (C) the
Executive terminates his employment no later than 30 days after the Executive
provides notice to the Company in accordance with clause (A) of this paragraph.

 

(d)                                 Notice of Termination.  Any termination
other than due to death shall be communicated by Notice of Termination to the
other parties hereto given in accordance with Section 10(c) of this Agreement. 
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Date of Termination.  “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company other than
due to the Executive’s death or Disability, the date of receipt of the Notice of
Termination or any later date specified therein (which date shall not be more
than thirty (30) days after the giving of such notice), as the case may be,
(ii) if the Executive’s employment is terminated by the Executive other than due
to the Executive’s death or Disability, the Date of Termination shall be the
thirtieth day after the date on which the Executive notifies the Company of such
termination, unless otherwise agreed by the Company and the Executive, and
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death or Disability of
the Executive is determined as described in Section 3(a) of this Agreement, as
the case may be.  Notwithstanding the foregoing, with respect to any payments
that become payable to the Executive in connection with his termination of
employment with the Company, including without limitation any Severance
Payments, Date of Termination means the date on which the Executive experiences
a “separation from service” within the meaning of Section 409A (as defined
below).

 

4.                                       Obligations of the Company Upon
Termination.

 

(a)                                  Without Cause or For Good Reason.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment without Cause or the Executive shall terminate his employment for
Good Reason (whether or not in connection with a Change in Control (as defined
below)):

 

(i)                                     The Executive shall be paid in two lump
sum payments the amounts set forth in (A) and (B) below (other than vested
benefits, which shall be paid as and when due under the terms of the applicable
plan or program) and outstanding equity awards shall vest as set forth in
(C) below: (A) the Executive’s earned but unpaid Base Salary, accrued but unpaid
vacation pay through the Date of Termination, any vested amounts due to the
Executive under any plan, program or policy of the Company and any Annual Bonus
required to be paid to the Executive pursuant to Section 2(b)(ii) above for any
fiscal year of the Company that ends on or before the Date of Termination, to
the extent not previously paid (if any), plus an amount equal to a pro rata
share of the Target Annual Bonus determined by multiplying the Target Annual
Bonus by a fraction the numerator of which is the number of days elapsed in the
year through the Date of Termination and the denominator of which is 365
(together, the “Accrued Obligations”), (B) an amount (the “Severance Amount”)
equal to two (2) times the sum of (x) the Base Salary in effect on the Date of
Termination (but in no event less than the Base Salary set forth in
Section 2(b)(i) above) plus (y) the greater of (xx) the Target Annual Bonus and
(yy) the actual Annual Bonus paid to the Executive in respect of the last full
calendar year immediately preceding the Date of Termination, and (C) all
outstanding stock options, restricted stock units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefor covering the securities of a successor company)
shall become immediately vested and, as applicable, exercisable in full (the
“Vesting Acceleration”). The Accrued Obligations shall be paid when due under
applicable law and, subject to Section 10(e) below, the Severance Amount shall
be paid on the sixtieth (60th) day after the Date of Termination (or, if not a
business day, on the first business day following such sixtieth (60th) day).

 

(ii)                                  For a period of eighteen (18) months
following the Termination Date, the Company shall, at the Company’s sole
expense, continue to provide the Executive and the Executive’s eligible family
members with group health insurance coverage at least equal to that which would
have been provided to them if the Executive’s employment

 

5

--------------------------------------------------------------------------------


 

had not been terminated, based on the Executive’s applicable elections in effect
on the Termination Date (or at the Company’s election, pay the applicable COBRA
premium for such coverage) (the “Continuation Benefits”); provided, however,
that if the Executive becomes re-employed with another employer and is eligible
to receive group health insurance coverage under another employer’s plans, the
Company’s obligations under this Section 4(a)(ii) shall be reduced to the extent
comparable coverage is actually available to the Executive and the Executive’s
eligible family members, and any such eligibility shall be reported promptly by
the Executive to the Company, but in any event within fifteen (15) days after
such eligibility begins.  Notwithstanding the foregoing, if during the period of
Continuation Benefits, any plan pursuant to which such benefits are to be
provided ceases to be exempt from the application of Section 409A under Treasury
Regulation Section 1.409A-1(a)(5), then an amount equal to each such remaining
premium shall thereafter be paid to the Executive as currently taxable
compensation in substantially equal monthly installments over the remainder of
the Continuation Benefits period.

 

(iii)                               Notwithstanding anything herein to the
contrary, it shall be a condition to the Executive’s right to receive any of the
Severance Amount, the Vesting Acceleration and/or the Continuation Benefits that
the Executive timely execute, deliver to the Company and not revoke a release of
claims in substantially the form attached hereto as Exhibit A.

 

(b)                                 Death or Disability. If the Executive’s
employment is terminated by reason of the Executive’s death or Disability during
the Employment Period:

 

(i) The Accrued Obligations shall be paid to the Executive’s estate or
beneficiaries or to the Executive, as applicable, in cash within 30 days of the
Date of Termination;

 

(ii) 100% of the Executive’s annual Base Salary, as in effect on the Date of
Termination, shall be paid to the Executive’s estate or beneficiaries or to the
Executive, as applicable, in cash within 30 days of the Date of Termination;

 

(iii) Notwithstanding anything to the contrary in any award agreement,
outstanding stock options, restricted stock units and other equity awards
granted to the Executive under any of the Company’s equity incentive plans (or
awards substituted therefor covering the securities of a successor company)
shall immediately vest, but only to the extent such outstanding awards were
scheduled to vest within the twelve (12) month period immediately following the
Date of Termination; and

 

(iv) For a period of eighteen (18) months following the Date of Termination, the
Executive and the Executive’s eligible family members shall continue to be
provided, at the Company’s sole expense, with group health insurance coverage at
least equal to that which would have been provided to them if the Executive’s
employment had not been terminated (or at the Company’s election, pay the
applicable COBRA premium for such coverage); provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
group health insurance coverage under another employer’s plans, the Company’s
obligations under this Section 4(c)(iv) shall be reduced to the extent
comparable coverage is actually available to the Executive and the Executive’s
eligible family members, and any such coverage shall be reported by the
Executive to the Company.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Other Terminations.  If the Executive’s
employment with the Company terminates for any reason other than those described
in Sections 4(a) and (b) above, the Company shall pay to the Executive the
Accrued Obligations in accordance with Section 4(a) above and shall have no
further obligations to the Executive under this Agreement.

 

5.                                       Change in Control.  For purposes of
this Agreement, “Change in Control” shall mean the occurrence of any of the
following events:

 

(i)                                     Any transaction or event resulting in
the beneficial ownership of voting securities, directly or indirectly, by any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d), and
14(d) of the Securities Exchange Act of 1934 (“Exchange Act”) and the
rules thereunder) having “beneficial ownership “ (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of Sunstone that represent
greater than 50% of the combined voting power of Sunstone’s then outstanding
voting securities (unless the Executive has beneficial ownership of at least 50%
of such voting securities), other than any transaction or event resulting in the
beneficial ownership of securities:

 

(A)                              By a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by Sunstone or any person controlled by Sunstone or by any employee
benefit plan (or related trust) sponsored or maintained by Sunstone or any
person controlled by Sunstone, or

 

(B)                                By Sunstone or a corporation owned, directly
or indirectly, by the stockholders of Sunstone in substantially the same
proportions as their ownership of the stock of Sunstone, or

 

(C)                                Pursuant to a transaction described in clause
(iii) below that would not be a Change in Control under clause (iii);

 

(ii)                                  Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election by Sunstone’s
stockholders, or nomination for election by the Board, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board;

 

(iii)                               The consummation by Sunstone (whether
directly involving Sunstone or indirectly involving Sunstone through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
Sunstone’s assets or (z) the acquisition of assets or stock of another entity,
in each case, other than a transaction,

 

(A)                              which results in Sunstone’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of
Sunstone or the person that, as a result of the transaction, controls, directly
or indirectly,

 

7

--------------------------------------------------------------------------------


 

Sunstone or owns, directly or indirectly, all or substantially all of Sunstone’s
assets or otherwise succeeds to the business of Sunstone (Sunstone or such
person, the “Successor Entity”)) directly or indirectly, greater than 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

 

(B)                                after which no person or group beneficially
owns voting securities representing greater than 50% of the combined voting
power of the Successor Entity; provided, however, that no person or group shall
be treated for purposes of this clause (B) as beneficially owning greater than
50% of the combined voting power of the Successor Entity solely as a result of
the voting power held in Sunstone prior to the consummation of the transaction;
or

 

(iv)                              The approval by Sunstone’s stockholders of a
liquidation or dissolution of Sunstone.

 

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Sunstone’s
stockholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of Sunstone’s stockholders.

 

6.                                       Full Settlement.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and except as expressly provided, such amounts
shall not be reduced whether or not the Executive obtains other employment.  If
any party to this Agreement institutes any action, suit, counterclaim, appeal,
arbitration or mediation for any relief against another party, declaratory or
otherwise (collectively, an “Action”), to enforce the terms hereof or to declare
rights hereunder, then the Prevailing Party in such Action shall be entitled to
recover from the other party all costs and expenses of the Action, including
reasonable attorneys’ fees and costs (at the Prevailing Party’s attorneys’
then-prevailing rates) incurred in bringing and prosecuting or defending such
Action and/or enforcing any judgment, order, ruling or award (collectively, a
“Decision”) granted therein, all of which shall be deemed to have accrued on the
commencement of such Action and shall be paid whether or not such Action is
prosecuted to a Decision.  Any Decision entered in such Action shall contain a
specific provision providing for the recovery of attorneys’ fees and costs
incurred in enforcing such Decision.  A court or arbitrator shall fix the amount
of reasonable attorneys’ fees and costs upon the request of either party.  Any
judgment or order entered in any final judgment shall contain a specific
provision providing for the recovery of all costs and expenses of suit,
including reasonable attorneys’ fees and expert fees and costs incurred in
enforcing, perfecting and executing such judgment.  For the purposes of this
paragraph, costs shall include, without limitation, in addition to costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys’ fees, costs, expenses and expert fees and costs incurred in the
following:  (a) post-judgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations;
(d) discovery; (e) bankruptcy litigation; and (f) appeals of any order or
judgment.  “Prevailing Party” within the meaning of this Section includes,
without limitation, a party who agrees to dismiss an Action (excluding an Action
instituted in contravention of the requirements of Section 10(b) below) in
consideration for the other party’s payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.  If the Executive is the Prevailing Party, the

 

8

--------------------------------------------------------------------------------


 

Company shall provide payment of such costs and expenses to the Executive by
December 31 of the year in which the right to payment is established.

 

7.                                       Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

8.                                       Payment of Financial Obligations.  The
payment or provision to the Executive by the Company of any remuneration,
benefits or other financial obligations pursuant to this Agreement shall be
allocated to the Operating Partnership, Sunstone, Sunstone Hotel TRS
Lessee, Inc. and, if applicable, any of their respective subsidiaries and/or
affiliates in accordance with any employee sharing and expense allocation
agreement, by and between Sunstone and the Operating Partnership, as in effect
from time to time.

 

9.                                       Indemnification Agreement.  The Company
and the Executive agree to execute, concurrently herewith, the Indemnification
Agreement attached hereto as Exhibit B (the “Indemnification Agreement).

 

10.                                 Miscellaneous.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without reference to principles of conflict of laws.  The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

 

(b)                                 Arbitration.  To the fullest extent allowed
by law, any controversy, claim or dispute between the Executive and the Company
(and/or any of its owners, directors, officers, employees, affiliates, or
agents) relating to or arising out of the Executive’s employment or the
cessation of that employment will be submitted to final and binding arbitration
in the county in which the Executive worked for determination by one arbitrator
with hotel industry experience in accordance with the American Arbitration
Association’s (“AAA”) National Rules for the Resolution of Employment Disputes,
as the exclusive remedy for such controversy, claim or dispute.  In any such
arbitration, the parties may conduct discovery in accordance with the applicable
rules of the arbitration forum, except that the arbitrator shall have the
authority to order and permit discovery as the arbitrator may deem necessary and
appropriate in accordance with applicable state or federal discovery statutes. 
The arbitrator shall issue a

 

9

--------------------------------------------------------------------------------


 

reasoned, written decision, and shall have full authority to award all remedies
which would be available in court.  The parties shall share the filing fees
required for the arbitration, provided that the Executive shall not be required
to pay an amount in excess of the lesser of the filing fees required by a
federal or state court with jurisdiction.  The Company shall pay the
arbitrator’s fees and any AAA administrative expenses.  Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code, and
any other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the Executive or
the Company.  Thus, this bilateral arbitration agreement applies to any and all
claims that the Company may have against the Executive, including but not
limited to, claims for misappropriation of Company property, disclosure of
proprietary information or trade secrets, interference with contract, trade
libel, gross negligence, or any other claim for alleged wrongful conduct or
breach of the duty of loyalty by the Executive.  However, notwithstanding
anything to the contrary contained herein, Company and the Executive shall have
their respective rights to seek and obtain injunctive relief with respect to any
controversy, claim or dispute to the extent permitted by law.  Claims for
workers’ compensation benefits and unemployment insurance (or any other claims
where mandatory arbitration is prohibited by law) are not covered by this
arbitration agreement, and such claims may be presented by either the Executive
or the Company to the appropriate court or government agency.  BY AGREEING TO
THIS BINDING ARBITRATION PROVISION, BOTH THE EXECUTIVE AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY.  This arbitration agreement is to be construed as
broadly as is permissible under applicable law.

 

(c)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:  at the Executive’s most recent address on the records of
the Company.

 

If to Sunstone or the Operating Partnership:

 

Sunstone Hotel Investors, Inc.
903 Calle Amanecer, Suite 100
San Clemente, CA 92673
Attn:  Corporate Secretary

 

with a copy to:

 

Latham & Watkins
335 South Grand Ave.
Los Angeles, California 90071
Attn:  Steven Stokdyk, Esq.

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

10

--------------------------------------------------------------------------------


 

(d)           Sarbanes-Oxley Act of 2002.  Notwithstanding anything herein to
the contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Exchange Act and the rules and
regulations promulgated thereunder, then such transfer or deemed transfer shall
not be made to the extent necessary or appropriate so as not to violate the
Exchange Act and the rules and regulations promulgated thereunder.

 

(e)           Section 409A.  The parties agree that this Agreement is intended
to comply with the requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”) or an exemption from Section 409A.  In
the event that after execution of this Agreement, the Company or the Executive
determines that any compensation or benefits provided hereunder may not be
exempt from or compliant with Section 409A, such party shall promptly notify the
other party of the basis for its determination.  The parties agree to
renegotiate in good faith the terms of this Agreement if it is mutually
determined that this Agreement as structured would have adverse tax consequences
to the Executive.  For purposes of this Agreement, each amount to be paid or
benefit to be provided hereunder shall be construed as a separate identified
payment for purposes of Section 409A.  With respect to any reimbursement of
expenses of, or any provision of in-kind benefits to, the Executive, as
specified under this Agreement, such reimbursement of expenses or provision of
in-kind benefits shall be subject to the following conditions:  (i) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit. 
Notwithstanding anything to the contrary in this Agreement,  no compensation or
benefits payable in connection with a “separation from service” (within the
meaning of Section 409A), including without limitation any Severance  Payments,
shall be paid to the Executive during the 6-month period following his
“separation from service” to the extent that the Company reasonably determines
that the Executive is a “specified employee” at the time of such “separation
from service” and that paying such amounts at the time or times indicated in
this Agreement would be a prohibited distribution under Internal Revenue Code
Section 409A(a)(2)(b)(i).  If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such 6-month period (or such earlier date upon which such amount can be
paid under Section 409A without being subject to such additional taxes,
including as a result of the Executive’s death), the Company shall pay to the
Executive a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Executive during such 6-month period, without
interest thereon.

 

(f)            Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.  If any provision or term hereof is
deemed to have exceeded applicable legal authority or shall be in conflict with
applicable legal limitations, such provision shall be reformed and rewritten as
necessary to achieve consistency with such applicable law.

 

(g)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

11

--------------------------------------------------------------------------------


 

(h)           No Waiver.  The Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

 

(i)            Employment At-Will.  The Executive acknowledges that his
employment with the Company is “at-will” for all purposes and, subject to the
termination and severance obligations contained in Sections 3 and 4 above, the
Executive hereby agrees that the Company may dismiss him and terminate his
employment with the Company at any time, with or without Cause.  Inclusion under
any benefit plan or compensation arrangement will not give the Executive any
right or claim to any benefit hereunder except to the extent such right has
become fixed under the express terms of this Agreement.

 

(j)            Entire Agreement.  As of the Effective Date, this Agreement,
together with the Indemnification Agreement, constitutes the final, complete and
exclusive agreement between the Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, made to the Executive by the
Company, including without limitation, the Employment Offer Letter by and among
Sunstone Hotel Investors, Inc. and the Executive, dated April 19, 2006.

 

(k)           Representations and Warranties.  The Executive represents and
warrants to the Company that (i) this Agreement is valid and binding upon and
enforceable against him in accordance with its terms, (ii) the Executive is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, and (iii) the
Executive is not subject to any pending or, to the Executive’s knowledge,
threatened claim, action, judgment, order, or investigation that could adversely
affect his ability to perform his obligations under this Agreement or the
business reputation of the Company.  The Executive has not entered into, and
agrees that he will not enter into, any agreement either written or oral in
conflict herewith.

 

(l)            Consultation with Counsel.  The Executive acknowledges that he
has had a full and complete opportunity to consult with counsel and other
advisors of his own choosing concerning the terms, enforceability and
implications of this Agreement, and that the Company has not made any
representations or warranties to the Executive concerning the terms,
enforceability or implications of this Agreement other than as reflected in this
Agreement.

 

(m)          Counterparts.  This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

[signatures follow next page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

EXECUTIVE:

SUNSTONE HOTEL INVESTORS, INC.,  

a Maryland corporation

 

 

 

/s/ Marc A. Hoffman

 

By:

/s/ Arthur L. Buser, Jr.

Marc A. Hoffman

 

Name:

Arthur L. Buser, Jr.

 

 

Its:

President and CEO

 

 

 

 

SUNSTONE HOTEL PARTNERSHIP, LLC,

a Delaware limited liability company

 

 

 

 

By:

Sunstone Hotel Investors, Inc.

 

 

Its:  Managing Member

 

 

 

 

 

By:

/s/ Arthur L. Buser, Jr.

 

 

 

Name:

Arthur L. Buser, Jr.

 

 

 

Its:

President and CEO

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO EMPLOYMENT AGREEMENT

 

GENERAL RELEASE

 

For a valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of Sunstone Hotel Investors, Inc., a Maryland
corporation, Sunstone Operating Partnership, LLC, a Delaware limited liability
company and each of their partners, subsidiaries, associates, affiliates,
successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent (hereinafter called “Claims”), which the undersigned now has
or may have against the Releasees, or any of them, by reason of any matter,
cause, or thing whatsoever from the beginning of time to the date hereof.  The
Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
employment or termination of employment of the undersigned by the Releasees, or
any of them; any alleged breach of any express or implied contract of
employment; any alleged torts or other alleged legal restrictions on Releasee’s
right to terminate the employment of the undersigned; and any alleged violation
of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the California Fair
Employment and Housing Act.

 

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(A)          HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

 

(B)           HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

 

A-1

--------------------------------------------------------------------------------


 

(C)           HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

IN WITNESS WHEREOF, the undersigned has executed this Release this 4th day of
August, 2010.

 

 

 

 

/s/ Marc A. Hoffman

 

 

Marc A. Hoffman

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into this 4th day of August,
2010 (the “Agreement”), by and between Sunstone Hotel Investors, Inc., a
Maryland corporation (the “Company”), and Marc A. Hoffman (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as an officer, the
Company has agreed to indemnify and to advance expenses and costs incurred by
Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Definitions. For purposes of this Agreement:

 

(a)                                  “Change in Control” means a Change in
Control as defined in the Employment Agreement attached to this Agreement.

 

(b)                                 “Corporate Status” means the status of a
person who is or was a director, trustee, officer, employee or agent of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise (each, an “Enterprise”) for which such person
is or was serving at the request of the Company.

 

(c)                                  “Disinterested Director” means a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification or advance of Expenses is sought by Indemnitee.

 

(d)                                 “Effective Date” means the date set forth in
the first paragraph of this Agreement.

 

(e)                                  “Expenses” shall include all reasonable and
out-of-pocket attorneys’ fees, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a  Proceeding. Expenses shall also include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premiums, security for, and other costs
relating to any cost bond, supersede as bond or other appeal bond or its
equivalent.

 

B-1

--------------------------------------------------------------------------------


 

(f)                                    “Independent Counsel” means a law firm,
or a member of a law firm, that is experienced in matters of corporation law and
neither is, nor in the past five years has been, retained to represent: (i) the
Company or Indemnitee in any matter material to either such party (other than
with respect to matters concerning Indemnitee under this Agreement or of other
indemnitees under similar agreements), or (ii) any other party to or witness in
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. If a Change of Control has not occurred, Independent Counsel shall be
selected by the Board of Directors, with the approval of Indemnitee, which
approval will not be unreasonably withheld. If a Change of Control has
occurred, Independent Counsel shall be selected by Indemnitee.

 

(g)                                 “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding,
whether civil, criminal, administrative or investigative (including on appeal),
except one pending or completed on or before the Effective Date, unless
otherwise specifically agreed in writing by the Company and Indemnitee.

 

(h)                                 Reference to “fines” shall include any
excise tax assessed with respect to any employee benefit plan (other than excise
taxes imposed under Internal Revenue Code Section 4999); references to “serving
at the request of the Company” shall include any service as an officer,
director, committee member or official which imposes duties on, or involves
services by, such officer, with respect to an employee benefit plan, its
participants or beneficiaries; and action taken or omitted to be taken by
Indemnitee with respect to an employer benefit plan in the performance of
Indemnitee’s duties for a purpose reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to be a purpose that is” “not opposed to the best interests of
the Company” as referred to in this Agreement.

 

Section 2. Services by Indemnitee. Indemnitee will serve as an officer of the
Company. However, this Agreement shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any, provided that this Agreement shall continue in force after such time as
Indemnitee has ceased to serve as an officer of the Company and Indemnitee will
retain all rights provided under this Agreement after such time.

 

Section 3. Indemnification - General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the maximum extent permitted by Maryland law in effect on the date hereof and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the date hereof. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418 of the Maryland General Corporation
Law (“MGCL”), the charter or bylaws of the Company, a resolution of stockholders
or directors, another agreement or otherwise.

 

Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be,
made a party to or a witness in any threatened,

 

B-2

--------------------------------------------------------------------------------


 

pending, or completed Proceeding, other than a Proceeding by or in the right of
the Company. Pursuant to this Section 4, Indemnitee shall be indemnified against
all judgments, penalties, fines and amounts paid in settlement and all Expenses
actually and reasonably incurred by him or on his behalf in connection with a
Proceeding by reason of his Corporate Status unless it is established that
(i) the act or omission of Indemnitee was material to the matter giving rise to
the Proceeding and (a) was committed in bad faith or (b) was the result of
active and deliberate dishonesty, (ii) Indemnitee actually received an improper
personal benefit in money, property or services, or (iii) in the case of any
criminal Proceeding, Indemnitee had reasonable cause to believe that his conduct
was unlawful.

 

Section 5. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 5 if, by
reason of his Corporate Status, he is, or is threatened to be, made a party to
or a witness in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 5, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty or (ii) Indemnitee actually received an improper
personal benefit in money, property or services.

 

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:

 

(a)                                  if it determines Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case Indemnitee shall be entitled to recover the
expenses of securing such reimbursement; or

 

(b)                                 if it determines that Indemnitee is fairly
and reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not Indemnitee (i) has met the standards of conduct
set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged liable for
receipt of an improper personal benefit under Section 2-418(c) of the MGCL, the
court may order such indemnification as the court shall deem proper. However,
indemnification with respect to any Proceeding by or in the right of the Company
or in which liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding.

 

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful, on the merits or otherwise,
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter

 

B-3

--------------------------------------------------------------------------------


 

in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

Section 8. Advance of Expenses. Notwithstanding any provision herein to the
contrary, the Company shall advance all Expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection with any Proceeding (other
than a Proceeding brought to enforce indemnification under this Agreement,
applicable law, the Charter or Bylaws of the Company, any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors) to which Indemnitee is, or is threatened
to be, made a party or a witness, within ten days after the receipt by the
Company of a statement or statements from Indemnitee requesting such advance or
advances from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
by law and by this Agreement has been met and a written undertaking by or on
behalf of Indemnitee, in substantially the form attached hereto as Exhibit B-1
or in such form as may be required under applicable law as in effect at the time
of the execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been
met. To the extent that Expenses advanced to Indemnitee do not relate to a
specific claim, issue or matter in the Proceeding, such Expenses shall be
allocated on a reasonable and  proportionate basis. The undertaking required by
this Section 8 shall be an unlimited general obligation by or on behalf of
Indemnitee and shall be accepted without reference to Indemnitee’s financial
ability to repay such advanced Expenses and without any requirement to post
security therefor. Advances shall be unsecured and interest free.

 

Section 9. Procedure for Determination of Entitlement to Indemnification.

 

(a)                                  To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The omission to notify
the Company will not relieve the Company from any liability that it may have to
Indemnitee other than under this Agreement. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 

(b)                                 Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 9(a) hereof, a
determination, if required by applicable law, with respect to Indemnitee’s
entitlement thereto shall promptly be made in the specific case: (i) if a Change
in Control shall have occurred, by Independent Counsel in a written opinion to
the Board of Directors, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change of Control shall not have occurred, (A) by the Board of
Directors (or a duly authorized committee thereof) by a majority vote of a
quorum consisting of Disinterested Directors (as herein defined), or (B) if a
quorum of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to Indemnitee, or (C) if so directed by a
majority of the members of the Board of Directors, by the stockholders of the
Company. If it is so determined that Indemnitee is entitled to indemnification,
payment to

 

B-4

--------------------------------------------------------------------------------


 

Indemnitee shall be made within ten days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination in the discretion of the Board of Directors or
Independent Counsel if retained pursuant to clause (ii)(B) of this Section 9.
Any Expenses actually and reasonably incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.

 

Section 10. Presumptions and Effect of Certain Proceedings.

 

(a)                                  In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 9(a) of this Agreement, and the Company shall have
the burden of proof to overcome that presumption in connection with the making
of any determination contrary to that presumption. Neither the failure of the
Company (including by its directors or independent legal counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or independent legal counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

 

(b)                                 The termination of any Proceeding by
judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

 

(c)                                  Unless Indemnitee has reason to believe
otherwise, for purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise. The provisions of this
Section 10(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(d)                                 The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise, excluding
the Indemnitee, shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

 

B-5

--------------------------------------------------------------------------------


 

Section 11. Remedies of Indemnitee.

 

(a)                                  If (i) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advance of Expenses is not timely made pursuant to
Section 8 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(b) of this Agreement
within 30 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication in an
appropriate court located in the State of Maryland, or in any other court of
competent jurisdiction, of his entitlement to such indemnification or advance of
Expenses. Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitration
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a); provided, however, that
the foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce his rights under Section 7 of this Agreement.

 

(b)                                 In any judicial proceeding or arbitration
commenced pursuant to this Section 11 the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or advance of
Expenses, as the case may be.

 

(c)                                  If a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification.

 

(d)                                 In the event that Indemnitee, pursuant to
this Section 11, seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 

Section 12. Defense of the Underlying Proceeding.

 

(a)                                  Indemnitee shall notify the Company
promptly upon being served with or receiving any summons, citation, subpoena,
complaint, indictment, information, notice, request or other document relating
to any Proceeding which may result in the right to indemnification or the
advance of Expenses hereunder; provided, however, that the failure to give any
such notice shall not disqualify Indemnitee from the right, or otherwise affect
in any manner any right of Indemnitee, to indemnification or the advance of

 

B-6

--------------------------------------------------------------------------------


 

Expenses under this Agreement unless the  Company’s ability to defend in such
Proceeding or to obtain proceeds under any insurance policy is materially and
adversely prejudiced thereby, and then only to the extent the Company is thereby
actually so prejudiced.

 

(b)                                 Subject to the provisions of the last
sentence of this Section 12(b) and of Section 12(c) below, the Company shall
have the right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 12(a) above. The Company
shall not, without the prior written consent of Indemnitee, which shall not be
unreasonably withheld or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee or (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee. This Section 12(b) shall not apply to a Proceeding
brought by Indemnitee under Section 11 above or Section 18 below.

 

(c)                                  Notwithstanding the provisions of
Section 12(b) above, if in a Proceeding to which Indemnitee is a party by reason
of Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes, based
upon an opinion of counsel to Indemnitee, that he may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with other defendants in such Proceeding, (ii) Indemnitee reasonably concludes,
based upon an opinion of counsel to Indemnitee, that an actual or apparent
conflict of interest or potential conflict of interest exists between Indemnitee
and the Company, or (iii) if the Company fails to assume the defense of such
Proceeding in a timely manner, Indemnitee shall be entitled to be represented by
separate legal counsel of Indemnitee’s choice, at the expense of the Company. In
addition, if the Company fails to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any Proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, at the expense of the Company (subject to Section 11(d)),
to represent Indemnitee in connection with any such matter.

 

Section 13. Non-Exclusivity; Survival of Rights; Subrogation; Insurance.

 

(a)                                  The rights of indemnification and advance
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter or Bylaws of the Company, any agreement or a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board of Directors, or otherwise. No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in Maryland law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s charter or bylaws or this
Agreement, except with respect to suits against the Company relating to this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and

 

B-7

--------------------------------------------------------------------------------


 

every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                                 In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(c)                                  The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable or payable or
reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

(d)                                 Notwithstanding any other provision of this
Agreement to the contrary, the Company shall not be liable for indemnification
or advance of Expenses in connection with any settlement or judgment for insider
trading or for disgorgement of profits pursuant to Section 16(b) of the
Securities Exchange Act of 1934.

 

Section 14. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors of the Company, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee for service as
a director or officer of the Company and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a director or officer of the
Company. Without in any way limiting any other obligation under this Agreement,
the Company shall indemnify Indemnitee for any payment by Indemnitee arising out
of the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and reasonable
Expenses actually and reasonably incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in the previous
sentence.

 

Section 15. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is or may be, by
reason of his Corporate Status, a witness in any Proceeding, whether instituted
by the Company or any other party, and to which Indemnitee is not a party but in
which the Indemnitee receives a subpoena to testify, he shall be advanced all
reasonable Expenses and indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

Section 16. Duration of Agreement; Binding Effect.

 

(a)                                  This Agreement shall continue until and
terminate ten years after the date that Indemnitee’s Corporate Status shall have
ceased; provided, that the rights of Indemnitee hereunder shall continue until
the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advance of Expenses hereunder
and of any proceeding commenced by Indemnitee pursuant to Section 11 of this
Agreement relating thereto.

 

B-8

--------------------------------------------------------------------------------


 

(b)                                 The indemnification and advance of Expenses
provided by, or granted pursuant to, this Agreement shall be binding upon and be
enforceable by the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), shall continue as to an Indemnitee who has ceased to be a director,
trustee, officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the written request of the Company, and
shall inure to the benefit of Indemnitee and his spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

 

(c)                                  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18. Exception to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement, and then only to the
extent in accordance with and as authorized by Sections 8 and 11 of this
Agreement, or (b) the Company’s Bylaws, as amended, the Charter, a resolution of
the stockholders entitled to vote generally in the election of directors or of
the Board of Directors or an agreement approved by the Board of Directors to
which the Company is a party expressly provide otherwise.

 

Section 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

 

Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any

 

B-9

--------------------------------------------------------------------------------


 

other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

Section 22. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)                                  If to Indemnitee, to: The Indemnitee’s
address on the books and records of the Company.

 

(b)                                 If to the Company, to:

 

Sunstone Hotel Investors, Inc.
903 Calle Amanecer, Suite 100
San Clemente, California 92673
Attn: Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

Section 24. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

B-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

 

SUNSTONE HOTEL INVESTORS, INC.

(SEAL)

 

 

 

 

/s/ David R. Sloan

 

/s/ Arthur L. Buser, Jr.

 

 

 

Name: Arthur L. Buser, Jr.

 

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

 

WITNESS:

 

INDEMNITEE

 

 

 

 

 

/s/ Lynnae Stoehr

 

/s/ Marc A. Hoffman

 

 

 

Name: Marc A. Hoffman

 

 

B-11

--------------------------------------------------------------------------------